Office of Chief Counsel
Internal Revenue Service

Memorandum
Number:

AM 2007-0015

UILC:

Release Date: 7/27/07
CC:ITA:B03:ALWarren
POSTN-100282-07
162.21-01

date:

July 12, 2007

to:

from:

subject:

James C. Lanning, Jr., Area Counsel (LMSB, Area 3)
(Retailers, Food, Pharmaceuticals & Healthcare)
Lewis J. Fernandez, Associate Chief Counsel
(Income Tax & Accounting)

Section 162(f) and the Character of Relator Fees under the False Claims Act
This memo is in response to your request for advice dated January 4, 2007. This
document should not be used or cited as precedent.
ISSUE:
Whether an amount paid to a relator from the proceeds of a lump-sum settlement of a
lawsuit brought against the taxpayer under the False Claims Act (31 U.S.C. § 3729-33
(2000)) is a nondeductible fine or other similar penalty pursuant to § 162(f) of the Internal
Revenue Code.
CONCLUSION:
An amount paid by the taxpayer to compensate the government for its obligation to
pay a relator from the proceeds of a lump-sum settlement of a lawsuit brought against the
taxpayer under the False Claims Act is not a nondeductible fine or other similar penalty
pursuant to § 162(f) when the amount of the relator fee is specifically outlined in the
settlement agreement.1

1

Relator fees are paid by the government to the relator from the proceeds of settlement. Part of the
multiplier has the effect of making the government whole for the expenses of investigation, including paying
the relator. Hence, when the relator fee is expressly provided for in the agreement so that both parties are
aware of the amount necessary to make the government whole for payment of such expense, an amount of
the settlement paid to the relator must always be compensatory.

POSTN-100282-07

2

This conclusion is based upon the facts provided, one of which is that the settlement
agreement clearly states that the relator would receive its fee and the agreed amount of
that fee is specifically outlined in the settlement agreement. Therefore, we need not
engage in an analysis of whether the parties intended for this portion of the lump-sum
payment to be compensation or a penalty, since they clearly intended it to be paid to the
relator.
FACTS:
The federal government becomes aware of the alleged fraudulent conduct of a
healthcare provider (filing false reimbursement claims through Medicare) when a qui tam
plaintiff (relator) files suit under the False Claims Act (FCA). The government intervenes,
takes over the task of investigating the fraud claims, and eventually settles with the
healthcare provider. The settlement agreement provides that the healthcare provider will
pay a lump-sum payment to the government in settlement of all potential claims under the
FCA. The agreement is silent as to what portion of the payment constitutes
compensation to the government for its singles (actual) damages. The agreement
provides that a portion of the settlement payment ($20 million of the $200 million
payment) will be paid to the relator by the government in satisfaction of the statutory
relator fees. After court approval of the settlement agreement (as is required in FCA
cases), the federal government disburses the settlement proceeds as follows: $100
million to HHS (the agency that suffered harm as a result of the fraudulent medicare
claims), $20 million to the relator, and the remaining $80 million to the fraud and abuse
control account of the general treasury.
LMSB’s suggested treatment of this settlement payment is to allow a § 162(a)
deduction for the $100 million disbursed to HHS (representing the government’s singles
damages) and to treat the remaining $100 million as a nondeductible fine or other similar
penalty pursuant to § 162(f). The request for advice concerns only the relator fees
portion of the settlement. LMSB takes the position that amounts paid to relators are
always nondeductible fines or other similar penalties pursuant to § 162(f), even when the
relator’s fee is mentioned as a specific amount in the settlement agreement itself. In
support of its position, LMSB states that the purpose of the relator fee provision is clearly
law enforcement because it exists to encourage private citizens to assist in the detection
of fraud against the government. LMSB further states that the amount of the relator’s fee
bears no relationship to the relator’s damages, if any, and that the fact of a relator’s
involvement is not relevant to the calculation of the amount of the government’s
damages. Thus, punishment and deterrence are goals of the relator fee provision, and
all payments to relators should be treated as nondeductible fines or penaltes.
LAW AND ANALYSIS:
Statutory Background

POSTN-100282-07

3

Section 162(a) allows a deduction for all ordinary and necessary expenses paid or
incurred by a taxpayer in carrying on a trade or business. An amount expended by a
taxpayer engaged in a trade or business to settle litigation may be deductible as an
ordinary and necessary business expense. See, e.g,. Ditmars v. Commissioner, 302
F.2d 481, 485 (2d Cir. 1962); Old Town Corp. v. Commissioner, 37 T.C. 845 (1962), acq.
1962-2 C.B. 5. Because deductions are a matter of legislative grace, a taxpayer must
show that it comes squarely within the terms of the law conferring the benefit sought.
INDOPCO, Inc. v. Commissioner, 503 U.S. 79, 84 (1992).
Section 162(a) must be read in conjunction with § 162(f), however, which prohibits
the deduction of any “fine or other similar penalty paid to the government for the violation
of any law.” Section 1.162-21(b)(1) of the Income Tax Regulations defines a fine or other
similar penalty to include any amount (i) paid pursuant to a conviction or a plea of nolo
contendre for a crime in a criminal proceeding; (ii) paid as a civil penalty imposed by
federal, state, or local law; (iii) paid in settlement of the taxpayer’s actual or potential
liability for a fine or penalty (civil or criminal); or (iv) forfeited as collateral posted in
connection with a proceeding which could result in imposition of such a fine or penalty.
The regulations further provide that compensatory damages paid to a government do not
constitute a fine or penalty. § 1.162-21(b)(2).
As the regulation indicates, not all penalties imposed by law are within the scope
of § 162(f) because Congress had a purpose in using the word “similar.” The legislative
history to § 162(f), as discussed in case law, indicates: (1) if a civil penalty is imposed for
purposes of enforcing the law and as punishment for the violation thereof, its purpose is
the same as a fine exacted under a criminal statute and it is “similar” to a fine. However,
if the civil penalty is imposed to encourage prompt compliance with a requirement of the
law, or as a remedial measure to compensate another party for expenses incurred as a
result of the violation, it does not serve the same purpose as a criminal fine and is not
“similar” to a fine within the meaning of § 162(f). S. Pac. Trans. Co. v. Commissioner, 75
T.C. 497, 652 (1980), supp. by, 82 T.C. 122 (1984); Talley Indus., Inc. v. Commissioner,
116 F.3d 382, 385-86 (9th Cir. 1997).
With respect to settlement payments made to compromise civil actions brought by,
or on behalf of, the government, courts first look to the statute pursuant to which the
action is brought. If the statute provides only compensatory remedies, then, pursuant to
the rules discussed above, the inquiry ends and the payment is wholly deductible. In
accordance with these same rules, no part of a settlement payment is deductible if the
compromised action was brought pursuant to a civil statute that is wholly punitive.
However, discerning the purposes of payments made in the compromise of an action
brought pursuant to a statute that serves both a compensatory and punitive purpose is a
much more difficult task. Courts first look to the settlement agreement to determine the
characterization or purpose of the payment. If the agreement is silent or ambiguous, the
characterization or purpose may be determined by examining the intent of the parties.
Discerning such intent is an intensely factual inquiry requiring examination of the relevant
facts and circumstances of the specific payment at issue and the manner in which it was

POSTN-100282-07

4

calculated. Talley Indus., 116 F.3d at 387-88; Middle Atlantic Distributors, 72 T.C. 1136,
1145-46 (1979), acq. 1980-2 C.B. 1.
The Civil False Claims Act
The Civil False Claims Act, 31. U.S.C. §§ 3729–33 (2000) (FCA), creates civil
liability for any person who knowingly submits a false claim for payment to the U.S.
government, knowingly uses a false statement to induce the government to pay a false
claim, conspires to defraud the government to pay a false claim, or knowingly uses a
false statement to decrease an obligation to pay money to the government. 31 U.S.C. §
3729(a). “Claims” include any request for payment of money or property where the
government pays for any of the money or property in question. 31 U.S.C. § 3729(c).
“Knowing” conduct includes actual knowledge as well as “deliberate ignorance” or
“reckless disregard” of the truth. 31 U.S.C. § 3729(c).
The government may recover three types of damages under the FCA: (1) a civil
penalty of at least $5,000 and not more than $10,000 for each false claim2; (2) three
times the amount of actual damages sustained (reducible to double damages for
cooperative defendants); and (3) costs of investigating and prosecuting any alleged
violation of the Act. 31 U.S.C. § 3729(a).
The FCA was originally enacted in 1863 to combat rampant fraud in Civil War
defense contracts. Senate Rep. No. 99-345, 99th Cong., 2d Sess. at 8. The first major
amendments to the Act in general occurred in 1986, when the Congress revised the
liability standard, burden of proof, and qui tam provisions; and expanded the damages
available to the government in response to concerns that fraud in government
procurement was severe and on the rise. Id. at 2. Prior to 1986, the amount of the perclaim fixed penalty was $2,000, and the government was entitled to recover only double
damages. The legislative history of the 1986 amendments contains several references to
the damages provision, stating that increasing the damages available is necessary both
to make the government “completely whole” for all of its losses and to deter and punish
fraudulent conduct. Senate Rep. No. 99-345, 99th Cong., 2d Sess at 2, 17 (July 28,
1986); H.R. Rep. No. 99-660, 99th Cong., 2d Sess., at 16, 20 (June 26, 1986). Thus,
according to the legislative history, the multiple damages provision serves both punitive
and compensatory purposes.
The Supreme Court has long held that the multiple damages provisions of the FCA
(i.e., any damages in excess of the “singles” damages which relate directly to the amount
of actual harm sustained) serve dual purposes of compensation and punishment. United
States v. Bornstein, 423 U.S. 303, 314-15 (1976). In Bornstein, the Court noted that the
then double damages provision was intended to make sure that “government would be
2

The statutory penalty is adjusted upward for inflation and is currently $5,500 to $11,000. 28 U.S.C. §
2461 (2000); 28 C.F.R. § 85.3(a)(9) (2004).

POSTN-100282-07

5

made completely whole” for all of its losses and was also intended to deter fraudulent
conduct. Id. at 317 (quoting United States v. Hess, 317 U.S. 537, 551-52 (1943)).
The Court recently examined the multiple damages provisions in more detail, and
has stated that the current version of the FCA (authorizing treble damages) “imposes
damages that are essentially punitive in nature.” Vermont Agency of Natural Resources
v. United States ex rel. Stevens, 529 U.S. 765, 784 (2000) (Stevens). The Court stated,
“[t]he very idea of treble damages reveals an intent to punish past, and to deter future,
unlawful conduct, not to ameliorate the liability of wrongdoers.” Id. at 786. However,
several years later, the Court refined its “essentially punitive” observation in Cook
County, Illinois v. United States ex rel. Chandler, 538 U.S. 119, 130-32 (2003)
(Chandler). In Chandler, the Court considered whether the multiple damages provision is
compensatory or punitive in order to determine whether a local government may be a
“person” subject to a qui tam action under the FCA. Cook County argued that it could not
be such a “person” in light of the fact that the multiple damages provision is punitive in
nature, and municipalities may not be subjected to punitive damages (treble damages are
mandatory under the FCA if the government sustains any actual damages). Id. The
Court rejected Cook County’s argument, admonishing “it is important to realize that treble
damages have a compensatory side, serving remedial purposes in addition to punitive
objectives.” Id. at 130. The Court held that a local government may, indeed, be a
“person” capable of making a false claim to the federal government within the meaning of
the FCA, in part because the multiple damages provision of the FCA serves both
compensatory and punitive purposes. Id. at 132.
Relator Fees
The FCA provides that either the Attorney General or a private citizen may bring
an action in the name of the government for a violation of the FCA. 31 U.S.C. § 3730.
Such a private citizen, called a “relator” in the FCA, is commonly referred to as a “qui
tam” plaintiff. “Qui tam” is a shorthand expression for the phrase “Qui tam pro domino
rege quam pro si ipso in hac parte sequitur,” which means, “[w]ho sues on behalf of the
King as well as for himself.” Black’s Law Dictionary 1251 (6th ed. 1990).3
The FCA entitles a qui tam plaintiff (relator) to a share of any amounts recovered.
The amount of this share depends mainly on whether the Department of Justice (DOJ)
intervenes to prosecute the case and whether the relator participated in the conduct that
forms the basis of the suit. If DOJ prosecutes the suit, the relator is entitled to receive
3

Although the earliest qui tam suits were brought in the 13th century by individuals who had suffered injury
on both their own and the Crown’s behalf as a mechanism to get into the royal courts, later Parliament
began enacting statutes allowing informers to obtain a portion of the penalty as a bounty for their
information, even if they had not suffered an injury themselves. Vermont Agency of Natural Resources v.
United States ex rel. Stevens, 529 U.S. 765, 774-75 (2000). Relators under the FCA are descendants of
these later statutes and need not have suffered a personal injury in order to file a qui tam suit. Id. In fact,
relators asserting FCA claims are commonly employees, or former employees, of the party perpetrating the
fraud and might have participated in the fraud during his or her employment.

POSTN-100282-07

6

15% to 25% of the recovery, plus reasonable attorneys’ fees, costs, and expenses. 31
U.S.C. § 3730(d)(1).4 The court may limit the relator’s bounty to 10% or less if the action
was based mainly on public disclosures of information other than that provided by the
relator.5 Id. If DOJ does not intervene to prosecute the action, the relator’s bounty
increases to 25% to 30% of the recovery. 31 U.S.C. § 3730(d)(2). In addition to the
relator’s share of the proceeds, the relator is also entitled to recover attorneys’ fees,
costs, and expenses. 31 U.S.C. § 3730(f). These amounts are calculated and paid
separately, directly by the defendant to the relator, because the FCA provides that the
government is not liable for these costs. Id.
Analysis
As set forth above, it is well-settled law that the multiple damages provision of the
FCA serves dual purposes of compensation and punishment. Therefore, in the factual
scenario set forth above, we must determine whether amounts paid by the taxpayer to
make whole the government obligation to pay the relator fees from the proceeds of a
lump-sum settlement payment fall into either one of these classifications.
United States ex rel. Chandler, 538 U.S. 119 (2003) (Chandler) discussed the
issue of the character of relator fees under the FCA. The issue in Chandler (a case not
involving the Internal Revenue Code) was whether local governments are “persons”
within the meaning of the FCA, such that they may be liable for making false claims to the
federal government.6 The Court concluded that local governments are “persons” within
the meaning of the FCA. In reaching this conclusion, the Court examined two arguments
advanced by the local government: (1) that the drafters of the FCA did not intend to
include local governments within the definition of a “person,” and (2) the Stevens Court’s
reference to the multiple damages as “essentially punitive” meant that even if the original
FCA applied to local governments, the amended act, with treble damages, did not. With
regard to the first argument, the Court held that municipalities were presumptively
considered “persons” and nothing in the statute or its legislative history suggests that

4

The specific amount of the relator’s share between 15% and 25% depends upon “the extent to which the
[relator] substantially contributed to the prosecution of the action.” 31 U.S.C. § 3730(d)(1).

5

Moreover, the relator is not entitled to a fee at all unless he or she is the “original source” of information.
31 U.S.C. § 3730(e)(4). The “original source” limitation is frequently litigated between the federal
government and relators. See, e.g., United States ex rel. Merena v. SmithKline Beecham Corp., 205 F.3d
97, 106 (3d Cir. 2000)(where an FCA case is primarily based on publicly disclosed information, a relator
must still be an “original source” to be eligible for the 10% statutory fee available under § 3730(d)(1)).
6
As discussed above, previous to the Chandler decision, the Supreme Court had held that States are not
“persons” subject to qui tam actions under the FCA. Stevens, 529 U.S. at 784-85. The Stevens holding
was based, in part, on a finding that the FCA treble damages provision is “essentially punitive in nature”
and States, as governmental entities, cannot be subject to punitive damages absent express statutory
authority to the contrary. Id. at 784-85. As discussed below in note 6, the Stevens holding is more
correctly characterized as a finding that the jump from double to treble damages was “essentially punitive,”
not that all damages in excess of singles damages are punitive.

POSTN-100282-07

7

they should be excluded. Id. at 129. With regard to the second argument, the Court
clarified its earlier statement in Stevens:
[t]o begin with it is important to realize that treble damages have a
compensatory side, serving remedial purposes in addition to punitive
objectives. . . . While the tipping point between payback and punishment
defies general formulation, being dependent on the workings of a particular
statute and the course of particular litigation, the facts about the FCA show
that the damages multiplier has compensatory traits along with the punitive.
Id. at 130.
Concerning relator fees in particular, the Court continued:
[t]he most obvious indication that the treble damages ceiling has a remedial
place under this statute is its qui tam feature with its possibility of diverting
as much as 30 percent of the Government’s recovery to a private relator
who began the action. In qui tam cases the rough difference between
double and triple damages may well serve not to punish, but to quicken the
self-interest of some private plaintiff who can spot violations and start
litigating to compensate the Government, while benefiting himself as well.
Id. 131.7 The Court observed that once the relator’s share is subtracted, the
Government’s damages are closer to double damages, which had been previously held
to be remedial, at least in part. The Court also noted that the FCA does not provide for
prejudgment interest or consequential damages, two items thought to be essential to full
compensation.8 Thus, the Court concluded that the multiple damages provision was
intended to be “punitive” in that the government’s recovery will exceed full compensation
in some cases, but, because the multiple damages serve to compensate the government
for costs incurred beyond any actual losses sustained as a result of the fraud, the treble
damage remedy is not as “robust” as if it were a pure penalty in all cases. Id.

7

The Stevens decision was the first to consider the nature of the FCA multiple damages subsequent to the
1986 amendments which raised the damages from double to treble. Before the 1986 amendments, the
Court had held that the double damages provision served dual purposes of compensation and punishment,
because some amount of the double damages is “necessary to compensate the Government completely
for the costs, delays, and inconveniences occasioned by fraudulent claims.” United States v. Bornstein,
423 U.S. 303 (1976).

8

The Court also noted that, in a way, the treble damages provision was adopted in substitute for
consequential damages. Chandler, 538 U.S. at 131 n.9. The Senate version of the bill proposed
consequential damages on top of treble damages, while the House version proposed consequential
damages plus double damages. See S. Rep. No. 99-345, p. 39 (1986); H.R. Rep. No. 99-660, p. 20
(1986). The final amendments utilized the Senate’s treble figure and the consequential damages provision
was dropped.

POSTN-100282-07

8

Although it has been suggested that the above language from Chandler is obiter
dictum, we disagree. It is a factual observation underlying the Court’s rejection of the
petitioner’s alternative argument that it is not a “person” subject to a qui tam suit. The
petitioner’s argument is that it is not a “person” within the meaning of the FCA because of
the Stevens Court’s characterization of the treble damages provision as “essentially
punitive,” and a local municipality cannot be subject to punitive damages. The Chandler
Court clarifies its earlier statement in Stevens and holds that treble damages serve
remedial and punitive objectives. In support of this clarification, the Court states that “the
most obvious indication” that treble damages can serve a remedial [not punitive] purpose
is the possibility of diverting as much as 30% of the government’s recovery to the relator.
Thus, the treble damages provision may “serve not to punish,” but to reward a private
citizen for spotting the fraud and starting the litigation. Chandler, 538 U.S. at 131.
Thus, we read Chandler to stand for the proposition that the statutory provision for
relator fees indicates that the multiple damages may serve a remedial rather than a
strictly punitive purpose, which supports the conclusion that the FCA multiple damages
provision was designed to serve both punitive and compensatory purposes.
Other courts, including the Tax Court, have concluded that relator fees are not
penalties. See, e.g., Rocco v. Commissioner, 121 T.C. 160, 165 (2003)(“The payment to
a relator in a qui tam action is not a penalty imposed on the wrongdoer; instead, it is a
financial incentive for a private person to provide information and prosecute claims
relating to fraudulent activity.”) The Rocco case involved the issue of whether the
relator’s fee is includable in a relator’s gross income pursuant to § 61(a). The Tax Court
held that it is so includable. See also United States ex rel. Semtner v. Medical
Consultants, Inc., 170 F.R.D. 490 (W.D. Okla. 1997)(relator’s claim for statutory fee
survives the death of the relator, in part, because relator fees are not punitive in nature);
cf. United States v. NEC Corp., 11 F.3d 136 (11th Cir. 1994)(relator’s claim for statutory
fee survives the death of the relator because relator fees are compensatory in nature).
LMSB argues that the purpose of relator fees cannot be remedial or compensatory
because 31 U.S.C. § 3730(d) provides that the amount of relator fees is defined solely as
a percentage of the government’s recovery and bears no relationship to any damages
suffered by the relator. We agree that there is no relationship between the amount of a
relator’s fee and any damages suffered by the relator. This is true because relators do
not file a qui tam suit because of personal harm. The standing requirement for a qui tam
plaintiff under the FCA is that the government, not the qui tam plaintiff, has suffered
harm. 31 U.S.C. § 3730(b). The only measures in the FCA arguably aimed at
compensating relators for any personal losses are 31 U.S.C. § 3730(h,) which allows
relators some protections from retribution from a current employer who is accused of the
fraudulent conduct, and § 3739(f), which allows relators to collect their attorneys’ fees
and costs directly from the defendant. Otherwise, the relator is entitled to a statutory fee,
which is a share of the government’s recovery, as a reward for exposing the fraud.

POSTN-100282-07

9

We read the Chandler decision to stand for the proposition that the amount of the
government’s recovery paid out as relator fees is remedial or compensatory from the
government’s perspective; relator fees do not constitute compensatory damages to the
relator. From the government’s viewpoint, the statutory obligation to pay a portion of the
recovery to a relator is simply an expense of intervening in an FCA suit originally filed by
a relator. In this regard it is similar to the government’s own attorneys’ fees and costs,
investigatory costs, expert witness fees, or a claim for pre-judgment interest. The relator
fee is simply another cost to the government of pursuing the action. Although relator fees
are not a component of the government’s singles damages (i.e., a quantification of the
actual losses sustained by a particular federal agency as a result of the fraudulent
conduct), they are an expense that is statutorily mandated in an FCA case where a
relator is the first one to expose the fraud.9
Accordingly, the statutory provision for relator fees indicates that the damages
paid in the context of an FCA settlement serve a remedial purpose as well as a punitive
purpose. In applying this proposition to the Internal Revenue Code, we interpret
Chandler to prohibit the adoption of a position that amounts paid to taxpayers to make
the government whole for amounts ultimately paid to relators are presumptively punitive
within the meaning of § 162(f).

9

Viewed in this light, relator fees are similar to a contingency fee arrangement between a private plaintiff
and his or her attorney. Like a relator in a FCA case, the attorney does not have a claim against the
defendant directly for his or her fee. The attorney’s claim is against the plaintiff for a share of the plaintiff’s
recovery. Likewise, a relator’s claim for its statutory fee is not against the defendant, but is against the
government for a share of the government’s recovery.

